Exhibit 10.1

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 7,
2018 (this “Amendment”), with respect to the Credit Agreement referred to below,
by and among CARBO Ceramics Inc., a Delaware corporation, as borrower
(“Borrower”), the guarantors party hereto (each a “Guarantor” and collectively,
the “Guarantors”), the lenders party hereto, and Wilks Brothers, LLC, a Texas
limited liability company, as administrative agent (the “Administrative Agent”).

RECITALS

WHEREAS, Borrower, Administrative Agent, and the lenders party thereto from time
to time are parties to that certain Amended and Restated Credit Agreement dated
as of March 2, 2017 (as the same now exists and as it may be further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”); and

WHEREAS, Borrower, Administrative Agent, and the lenders party to the Credit
Agreement as of the date hereof (the “Lenders”) desire to modify and amend
certain terms of the Credit Agreement as set forth herein.

NOW THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

 

Section 1.

Defined Terms.

Unless otherwise defined herein, all capitalized terms used herein have the
meanings assigned to such terms in the Credit Agreement, as amended hereby.

 

Section 2.

Amendments.

Subject to the satisfaction of the conditions precedent specified in Section 4
below, but effective as of the date hereof upon satisfaction of such conditions,
the Credit Agreement is hereby amended as follows:

(a)The following new terms are hereby added to Section 1.1 (Certain Defined
Terms) of the Credit Agreement in the appropriate alphabetical order:

“Account Control Agreement” and “Control Agreement” each means, with respect to
any deposit account or securities account, an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among the Administrative
Agent, the financial institution or other Person at which such account is
maintained and the Credit Party maintaining such account or owning such
entitlement, effective to grant “control” (as defined in the UCC (as defined in
the Security Agreement), as applicable) over such account to the Administrative
Agent for the benefit of the Secured Parties.

1

--------------------------------------------------------------------------------

 

“Excluded Account” means any deposit account or securities account in which
funds are maintained and used solely for (a) the payment of salaries, wages and
payroll tax, workers’ compensation, 401K, health and welfare plans, or (b) petty
cash with a balance less than $100,000 individually, or in the aggregate for all
such petty cash accounts, at all times.

“First Amendment to Credit Agreement” means that certain First Amendment to
Amended and Restated Credit Agreement dated as of June 7, 2018 by and among
Borrower, the Guarantors party thereto, the Lenders party thereto and the
Administrative Agent.

(b)The following terms as set forth in Section 1.1 (Certain Defined Terms) of
the Credit Agreement are hereby amended and restated in their entirety as
follows:

“Liquid Investments” means (a) readily marketable direct full faith and credit
obligations of the United States of America or obligations unconditionally
guaranteed by the full faith and credit of the United States of America;
(b) commercial paper issued by (i) any Lender or any Affiliate of any Lender or
(ii) any commercial banking institutions or corporations rated at least P-2 by
Moody’s or A-2 by S&P; (c) certificates of deposit, time deposits, and bankers’
acceptances issued by (i) any of the Lenders or (ii) any other commercial
banking institution which is a member of the Federal Reserve System and has a
combined capital and surplus and undivided profits of not less than $250,000,000
and rated Aa by Moody’s or AA by S&P; (d) repurchase agreements which are
entered into with any of the Lenders or any major money center banks included in
the commercial banking institutions described in clause (c) and which are
secured by readily marketable direct full faith and credit obligations of the
government of the United States of America or any agency thereof;
(e) investments in any money market fund which holds investments substantially
of the type described in the foregoing clauses (a) through (d); (f) other
investments made through the Administrative Agent or its Affiliates and approved
by the Administrative Agent, and (g) deposit accounts and securities accounts
(solely to the extent that such securities accounts only hold the investments
described in the foregoing clauses (a) through (f)), subject to the terms and
conditions of Section 5.9(c) of the Agreement.  All the Liquid Investments
described in clauses (a) through (d) above shall have maturities of not more
than 365 days from the date of issue.

(c)A new Section 5.9(c) is hereby added to the Credit Agreement in correct
alphabetical order:

“(c)Within thirty (30) days after opening a deposit account or securities
account (other than an Excluded Account), or such greater period of time as may
be approved by the Administrative Agent, the applicable Credit Party shall
execute and deliver and shall cause to be delivered to the Administrative Agent
an Account Control Agreement from the bank maintaining such deposit account or
securities account and take any steps which may reasonably be requested by
Administrative Agent to perfect its security interest in such account, for the
benefit of the Secured Parties.”

- 2 -

2

--------------------------------------------------------------------------------

 

(d)A new Section 5.9(d) is hereby added to the Credit Agreement in correct
alphabetical order:

“(d)Except as expressly contemplated by Section 5.9(b) and Section 5.9(c), all
deposit accounts and securities accounts (in each case, other than Excluded
Accounts) owned or held by an Credit Party shall be subject to an Account
Control Agreement at all times.”

(e)A new Section 6.1(m) is hereby added to the Credit Agreement in correct
alphabetical order:

“(m)Debt incurred pursuant to one or more corporate credit card services
provided to Borrower by JPMorgan/Chase, provided that the aggregate principal
amount of such Debt outstanding pursuant to this Section 6.1(m) shall not exceed
$400,000.00 at any time.”

(f)Section 6.2(i) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“(i) Liens on cash or securities pledged to secure (i) letters of credit
permitted under Section 6.1(g), (ii) Hedging Arrangements permitted under
Section 6.1(f) provided that the amount of cash and/or securities pledged to
secure such Hedging Arrangements that do not constitute Obligations shall not
exceed $5,000,000 at any time, (iii) performance of tenders, surety and appeal
bonds, government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business, and
(iv) corporate credit card services permitted under Section 6.1(m), provided
that the amount of cash or securities pledged to secure such corporate credit
card services shall not exceed $400,000.00 at any time; and”

(g)Section 6.3(b) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“(b)Liquid Investments, provided that all such Liquid Investments shall be
subject to a first priority, perfected Lien and security interest in favor of
the Administrative Agent for the benefit of the Secured Parties;”

 

Section 3.

Representations and Warranties.

Each Credit Party hereby represents and warrants (which representations and
warranties survive the execution and delivery hereof) to the Lenders and
Administrative Agent that:

(a)the representations and warranties contained in the Credit Agreement and the
other Credit Documents are true and correct in all material respects at and as
of the date hereof as though made on and as of the date hereof, except (x) to
the extent such representation or warranty was specifically made with regard to
an earlier date in which case such representation or warranty shall be true and
correct as of such earlier date; and (y) for such changes as a result of any act
or omission specifically permitted under the Credit Agreement or any other
Credit Document;

- 3 -

3

--------------------------------------------------------------------------------

 

(b)the execution, delivery and performance of this Amendment have been duly
authorized by all necessary action on the part of, and duly executed and
delivered by such Credit Party, and this Amendment is a legal, valid and binding
obligation of each Credit Party, enforceable against such Credit Party, in
accordance with its terms, except as the enforcement thereof may be subject to
the effect of any applicable bankruptcy, insolvency, reorganization, moratorium,
or similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether such enforcement is sought in a proceeding in
equity or at law); and

(c)immediately prior to and after giving effect to this Amendment, no Default
and no Event of Default exists and each Credit Party is in full compliance with
the Credit Agreement and each of the other Credit Documents, as applicable.

 

Section 4.

Conditions Precedent.

This Amendment shall become effective as of the date first above written upon
satisfaction of each of the following conditions:

(a)the Administrative Agent or its counsel shall have received (including by way
of electronic transmission) this Amendment duly executed and delivered (or
counterparts hereof) by the Administrative Agent, the Lenders, the Borrowers and
each of the Guarantors;

(b)Borrower shall have paid in full to the Administrative Agent an amendment fee
equal to $162,500 in good and immediately available funds (the “Amendment
Fee”).  The Amendment Fee shall be fully earned and nonrefundable as of the date
of this Amendment;

(c)Borrower shall have paid in full to the Administrative Agent and its counsel
all other fees and expenses related to this Amendment and the Credit Agreement;
and

(d)Borrower shall have delivered or caused to be delivered to the Administrative
Agent a Control Agreement for account number: 5017420 established in the name of
Borrower on the books and records of DST Asset Manager Solutions, Inc., as
transfer agent for JPMorgan U.S. Government Money Market Fund and each of the
other JPMorgan Mutual Funds, in form and substance reasonably satisfactory to
the Administrative Agent.

 

Section 5.

Waiver of Claims.

Each Credit Party hereby waives, releases, remises and forever discharges the
Administrative Agent and Lenders from any and all claims, suits, actions,
investigations, proceedings or demands arising out of or in connection with this
Amendment, the Credit Agreement and any other Credit Document (collectively,
“Claims”), whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law of any kind or character,
known or unknown, which such Credit Party ever had, now has or might hereafter
have against the Administrative Agent or any Lender which relate, directly or
indirectly, to any acts or omissions of Administrative Agent or any Lender on or
prior to the date hereof.

- 4 -

4

--------------------------------------------------------------------------------

 

 

Section 6.

Reference to and Effect on the Credit Agreement and the Credit Documents.

(a)Except as expressly provided herein (i) the Credit Agreement and the other
Credit Documents shall be unmodified and shall continue to be in full force and
effect in accordance with their terms and are hereby in all respects ratified
and confirmed, (ii) the agreements of the Administrative Agent and the Lenders
set forth herein shall be limited strictly as written, and (iii) this Amendment
shall not be deemed a waiver of any term or condition of the Credit Agreement or
any other Credit Document and shall not be deemed to limit, impair, constitute a
waiver of, or otherwise affect or prejudice any right or rights which the
Administrative Agent or any Lender may now have or may have in the future under
or in connection with the Credit Agreement or any other Credit Document or any
of the instruments or agreements referred to therein, as the same may be amended
from time to time.

(b)Each Credit Party hereby affirms its obligations under the Credit Agreement
(as amended hereby) and the other Credit Documents and confirms its grant of a
security interest in and Administrative Agent’s Lien on its assets as Collateral
for the Obligations and acknowledges and affirms that such guarantee and/or
grant is and shall remain in full force and effect in respect of, and to secure,
the Obligations, in each case, in accordance with and subject to the terms of
the Credit Agreement and the other Credit Documents, as applicable.

(c)Upon and after the date hereof, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “herein”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the other Credit
Documents to the “Credit Agreement”, “thereunder”, “therein”, “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement as modified and amended by this Agreement.

(d)This Amendment shall constitute a Credit Document.

 

Section 7.

Execution in Counterparts.

This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument.  Delivery by electronic
transmission (including .pdf) of an executed counterpart of a signature page to
this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.

 

Section 8.

Costs and Expenses.

Borrower hereby affirms its obligation under the Credit Agreement to reimburse
Administrative Agent for all costs and expenses paid or incurred by
Administrative Agent in connection with the preparation, negotiation, execution
and delivery of this Amendment and all other documents and instruments delivered
in connection herewith, including but not limited to the attorneys’ fees and
time charges of attorneys for Administrative Agent with respect thereto.

- 5 -

5

--------------------------------------------------------------------------------

 

 

Section 9.

Further Assurances.

Pursuant to the Credit Agreement and the other Credit Documents, each Credit
Party hereby authorizes the Administrative Agent to file any (x) financing
statements to the extent permitted by applicable Legal Requirements in order to
perfect or maintain the perfection of any security interest granted under any of
the Credit Documents and/or (y) amendments to the existing financing statements
to reflect the terms of the Credit Documents as amended by this Amendment. The
Borrower at its expense will, and will cause each Subsidiary to, promptly
execute and deliver to the Administrative Agent upon reasonable request by the
Administrative Agent all such other documents, agreements and instruments to
comply with or accomplish the covenants and agreements of any other Credit Party
or Subsidiary, as the case may be, in the Credit Documents, or to further
evidence and more fully describe the Collateral intended as security for the
Obligations, or to correct any omissions in the Security Documents, or to state
more fully the security obligations set out herein or in any of the Security
Documents, or to perfect, protect or preserve any Liens created pursuant to any
of the Security Documents, or to make any recordings, to file any notices or
obtain any consents, all as may be necessary or appropriate in connection
therewith or to enable the Administrative Agent to exercise and enforce its
rights and remedies with respect to any Collateral, the Credit Agreement, the
other Credit Documents and this Amendment.

 

Section 10.

Governing Law; Submission to Jurisdiction; Waiver of Jury.

The terms of Section 9.13 (Governing Law), Section 9.16 (Submission to
Jurisdiction) and Section 9.18 (Waiver of Jury) of the Credit Agreement with
respect to governing law, submission to jurisdiction, venue and waiver of jury
trial (and, where applicable, judicial reference) are incorporated herein by
reference, mutatis mutandis, and the parties hereto agree to such terms.

[Signature Page Follows]

 

- 6 -

6

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

BORROWER:

CARBO CERAMICS INC.

 

 

By: /s/ Ernesto Bautista, III

 



Name:Ernesto Bautista, III

 



Title:Vice President and Chief Financial Officer

 

GUARANTORS:

CARBO CERAMICS INC.

 

 

By: /s/ Ernesto Bautista, III

 



Name:Ernesto Bautista, III

 



Title:Vice President and Chief Financial Officer

 

 

ASSET GUARD INC.

 

 

By: /s/ Ernesto Bautista, III

 



Name:Ernesto Bautista, III

 



Title:Vice President and Chief Financial Officer

 

STRATAGEN, INC.

 

 

By: /s/ Ernesto Bautista, III

 



Name:Ernesto Bautista, III

 



Title:Vice President and Chief Financial Officer

 

 

 

 

Signature Page to First Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

 

WILKS BROTHERS, LLC,

as Administrative Agent

 

 

By: /s/ Morgan D Neff

 



Name: Morgan D Neff

 



Title: Authorized Representative

 

 

 

LENDER:

 

WILKS BROTHERS, LLC,

as Lender

 

 

By: /s/ Morgan D Neff

 



Name: Morgan D Neff

 



Title: Authorized Representative

 

 

 

 

Signature Page to First Amendment to Amended and Restated Credit Agreement